Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. Pub. No. US 2011/0309946 A1 [Jonsson] in view of Cruz Hernandez Pub. No. US 2019/0384394 A1 [Cruz].
1.  Jonsson discloses a system for providing image display, and more specifically, a system for providing a digital image for decorating a living or workspace [Fig. 3, for instance], the system comprising: a wall decor device [10] comprises: a display for presenting the digital image [display of 10 as shown]; an image driver [Fig. 1, 40]; a wireless interface [¶ 101]; and a mobile application for uploading the digital image to the wall decor device [¶ 104], the mobile application comprises: a wireless uploader [Fig. 3, receiver for 26]; a user interface [¶¶ 14-17]; and network interface [26].  Jonsson is silent on the OLED display comprises a flexible shell limitations.  However Cruz teaches such limitations [¶ 45 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson with Cruz as required by this claim, since such a modification improves the performance characteristics of the device.
.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cruz and further in view of Sukenori Pub. No. US 2012/0249577 A1 [Sukenori].
3.  Jonsson in view of Cruz teaches wherein the mobile application further comprises: an input camera device for capturing an input image for use as the digital image [Jonsson¶ 14]; and an image editor for generating a custom image from the input image for use as a digital image [id. processing an image].
Jonsson in view of Cruz is silent on an image scheduler for defining a time during the day during which a particular digital image is displayed as the digital image.  However Sukenori teaches an image scheduler for defining a time during the day during which a particular digital image is displayed as the digital image [¶ 15 a schedule setting section that sets a schedule indicating an order and timings of displaying the plural images stored in the image storage section].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson in view of Cruz with Sukenori as required by this claim, since such a modification improves the functionality of the device.  Jonsson in view of Cruz and further in view of Sukenori teaches wherein the digital image comprises one or more particular images defined by the image scheduler [where this occurs in the modified invention].
4.  Jonsson in view of Cruz and further in view of Sukenori teaches wherein the wall decor device further comprises a device scheduler for controlling which of the one or more particular images are displayed as the digital image using schedule data provided by the image scheduler [Sukenori ¶ 15 a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cruz and further in view of Sadri et al. Pub. No. US 2009/0310028 A1 [Sadri].
5.  Jonsson in view of Cruz is silent on wherein the remote image server comprises: a user ID processor of authenticating the mobile application to access an image database.  However Sadri teaches a digital image frame whereby the frame ID, i.e., user ID, is authenticated [¶ 32].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson in view of Cruz with Sadri as required by this claim, since such a modification increases the functionality and security of the device.  Jonsson in view of Cruz and further in view of Sadri teaches a database engine for searching and downloading the digital image to the mobile application [Jonsson ¶ 23]; wherein search results of available digital images returned to the mobile application provides the available digital images authorized by the user ID processor [where this occurs in the modified invention].

Applicant did not adequately traverse the examiner's assertion of official notice, the common knowledge or well known in the art statement(s) are now taken to be admitted prior art [AAPA].  See MPEP 2144.03.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cruz and further in view of Sadri et al. Pub. No. US 2009/0310028 A1 [Sadri] and still further in view of AAPA.
6.  AAPA teaches using a subscription as required by the claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jonsson in view of Cruz and further in view of Sadri with AAPA to have wherein the image .
Response to Arguments
Arguments [09/15/21] are fully considered but they are moot owing to the new grounds of rejection detailed above which was necessitated by the amendment.  The action is made final.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694